Citation Nr: 0413537	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease, as secondary to the service-connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2003, the Board granted the veteran's motion to 
advance the case on the Board's docket.

This case was before the Board previously, in November 2003, 
when it was remanded for a specialist medical opinion as to 
the etiology of the veteran's manifested hypertension and 
heart disease.  The requested development was completed but 
unfortunately, for reasons explained below, the Board finds 
it must again remand the claim.  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

While acknowledging that the RO made every attempt to comply 
with the terms of the November 2003 remand, the Board 
regretfully finds that it must hold that the December 2003 VA 
examination of record provides an inadequate basis upon which 
to adjudicate the veteran's claim.  

First, although the examiner noted she or he reviewed the 
veteran's charts, the examiner did not indicate that she or 
he reviewed the veteran's claims file in conjunction with the 
examination.  In addition, the examiner did not provide 
information requested by the November 2003 Remand, such as a 
history of the manifested hypertension and heart condition, 
including an opinion as to the date of onset for the 
hypertension and heart condition.

Second, in offering an opinion as to the etiology of the 
currently diagnosed hypertension and heart condition and, 
specifically, the causal relationship, if any, between any 
the diagnosed hypertension and heart condition and the 
service-connected anxiety disorder, the examiner did not 
refer to the previous medical evidence of record-namely, the 
March 2001 VA examinations for heart, the March 2001 and 
October 2002 VA examinations for mental disorders, and the 
April 2000 statement proffered by John L. Shaw, M.D., the 
veteran's treating physician.  Nor did the examiner refer to 
the veteran's service medical records.  This last is of 
particular importance, as his report of physical examination 
at discharge from active service reflects a Board Review 
finding of psychogenic cardio-respiratory reaction.  

Third, the examiner's credentials are not contained in the VA 
examination report.  It cannot therefore be determined if the 
examiner is an expert in cardiology.

Finally, the RO did not consider the theory of aggravation, 
in accordance with Allen v. Brown, 7 Vet. App. 439, 446 
(1995) and 38 C.F.R. § 3.310.

As the December 2003 VA examination did not include a review 
of the veteran's claims file and, in particular, review of 
the previous opinions concerning the relationship between the 
veteran's currently diagnosed hypertension and heart 
condition and his service-connected anxiety disorder, the 
report cannot be sufficient for the purposes of adjudicating 
the veteran's claim.

The Board thus finds that it is necessary to return the case 
to the examiner who conducted the December 2003, or another 
appropriate specialist in cardiology, for review of the 
claims file and consideration of previous medical opinions, 
including the March 2001 and October 2002 VA examination 
reports, and the April 2000 opinion proffered by Dr. Shaw.  
In addition, the RO must consider the theory of aggravation 
in its analysis.  See Stegall v. West, 11 Vet. App. 268 
(1998).  (A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders); see also 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

2.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed hypertension and heart 
condition.  The RO should procure duly 
executed authorization for the release of 
private medical records.  In particular, 
the RO should request that the veteran 
identify health care providers who have 
told him that his hypertension and heart 
condition is the result of his service-
connected anxiety disorder.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded his claimed 
hypertension and heart condition that are 
not already of record.  The RO must 
document negative responses.

4.  When the above development has been 
completed, the RO should return the 
entire claims file to the examiner who 
conducted the December 2003 VA 
examinations for heart disease, provided 
that examiner is a certified expert in 
cardiology.  The examiner should be 
requested to augment her or his opinion 
after review of any and all newly 
received medical evidence to include the 
March 2001 and October 2002 VA 
examination reports, the April 2000 
statement by Dr. Shaw and records of 
treatment concerning the veteran, and the 
veteran's service medical records.

If the examiner who conducted the 
December 2003 VA examination is not 
available, or if she or he is not a 
certified expert in cardiology, or if it 
is otherwise determined that additional 
examination is required, the RO should 
duly make arrangements to afford the 
veteran a VA examination, by a certified 
expert in cardiology to determine the 
nature, extent, and etiology of any 
manifested heart disease, including 
hypertension.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination of the veteran.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's hypertension and heart 
condition.
?	Describe any current symptoms and 
manifestations attributed to his 
hypertension and heart condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all hypertension and heart 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested hypertension and heart 
pathology.
?	The examiner is specifically 
requested to provide an opinion as 
to whether it is as likely as not 
that any diagnosed hypertension and 
heart pathology is the result of or 
has been aggravated by his service-
connected anxiety disorder.  In 
making these opinions, the examiner 
is referred to the opinions 
contained in the following:
1.	Dr. Shaw's April 2000 statement
2.	Report of VA examination for 
heart dated in March 2001
3.	Report of VA examination for 
mental disorders dated in March 
2001.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for hypertension and heart 
disease, as secondary to his service-
connected anxiety disorder, in accordance 
with Allen, supra, and 38 C.F.R. § 3.310.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



